EXHIBIT 10.68
FOUNDATION COAL
DEFERRED COMPENSATION PLAN
As Initially Established Effective January 1, 2009

 

 



--------------------------------------------------------------------------------



 



FOUNDATION COAL
DEFERRED COMPENSATION PLAN
As Initially Established Effective January 1, 2009
TABLE OF CONTENTS

                              Page          
 
        ARTICLE I ESTABLISHMENT AND PURPOSE     1          
 
        ARTICLE II DEFINITIONS     1          
 
          2.01    
“Account Balance”
    1     2.02    
“Affiliate”
    1     2.03    
“Annual Bonus
    2     2.04    
“Annual Bonus Deferral Agreement Form”
    2     2.05    
“Base Salary”
    2     2.06    
“Base Salary Deferral Agreement Form”
    2     2.07    
“Beneficiary Designation Form”
    2     2.08    
“Benefits Committee”
    2     2.09    
“Board of Directors”
    2     2.10    
“Change in Control”
    2     2.11    
“Code”
    3     2.12    
“Company”
    3     2.13    
“Controlled Group Member”
    3     2.14    
“Designated Beneficiary”
    3     2.15    
“Designated Employee”
    3     2.16    
“Eligible Compensation”
    3     2.17    
“Employee”
    3     2.18    
“Employee Deferral Account”
    4     2.19    
“Employee Deferral Contribution”
    4     2.20    
“Employer”
    4     2.21    
“Employer Discretionary Account”
    4     2.22    
“Employer Discretionary Contribution”
    4     2.23    
“ERISA”
    4     2.24    
“Investment Designation Form”
    4     2.25    
“Participant’s Account”
    4     2.26    
“Participant”
    4     2.27    
“Payment Election Form”
    4     2.28    
“Permanently Disabled”
    4     2.29    
“Plan”
    5     2.30    
“Plan Administrator”
    5     2.31    
“Plan Year”
    5     2.32    
“Separation from Service”
    5     2.33    
“Supplemental Retirement Account”
    5  

 

i



--------------------------------------------------------------------------------



 



                              Page          
 
          2.34    
“Supplemental Retirement Contribution”
    5          
 
        ARTICLE III ELIGIBILITY     5          
 
        ARTICLE IV DEFERRAL OPTION AND EMPLOYER CONTRIBUTIONS     6          
 
          4.01    
Employee Deferral Election
    6     4.02    
Supplemental Retirement Contribution
    7     4.03    
Employer Discretionary Contribution
    7     4.04    
Deferral Agreement Form
    7     4.05    
Completion of Forms
    7          
 
        ARTICLE V PARTICIPANTS’ ACCOUNTS     7          
 
          5.01    
Participant Accounts
    7     5.02    
Earnings and Losses
    8     5.03    
Investment Elections
    8     5.04    
Investment Options
    8     5.05    
Deductions from Account
    9     5.06    
Statement of Account
    9          
 
        ARTICLE VI DISTRIBUTION OF ACCOUNTS     9          
 
          6.01    
Time and Form of Distributions
    9     6.02    
Permanent Disability While Employed by the Employer
    9     6.03    
Death While Employed by an Employer
    10          
 
        ARTICLE VII PLAN ADMINISTRATION     10          
 
          7.01    
Plan Administrator
    10     7.02    
Information To Be Made Available to the Plan Administrator
    11     7.03    
Claims Procedure
    11     7.04    
Notices from Participants
    14          
 
        ARTICLE VIII AMENDMENTS     15          
 
          8.01    
Plan Amendment
    15     8.02    
Plan Termination
    15          
 
        ARTICLE IX MISCELLANEOUS     15          
 
          9.01    
No Interest in Trust Fund
    15     9.02    
Status of Participants
    16     9.03    
Withholding
    16     9.04    
Spendthrift Clause
    16     9.05    
Effect on Employment
    16     9.06    
Construction. As used herein:
    16  

 

ii



--------------------------------------------------------------------------------



 



                              Page          
 
          9.07    
Severability
    16     9.08    
Jurisdiction
    16          
 
        ARTICLE X EFFECT ON PRIOR WRITTEN AND ORAL AGREEMENT     17          
 
        ARTICLE XI EFFECTIVE DATE     17  

      APPENDIX A   LIST OF PARTICIPATING AFFILIATES
 
   
EXHIBIT A
  BENEFICIARY DESIGNATION FORM
EXHIBIT B
  BASE SALARY DEFERRAL AGREEMENT FORM
EXHIBIT C
  ANNUAL BONUS DEFERRAL AGREEMENT FORM
EXHIBIT D
  INVESTMENT DESIGNATION FORM
EXHIBIT E
  PAYMENT ELECTION FORM

 

iii



--------------------------------------------------------------------------------



 



FOUNDATION COAL
DEFERRED COMPENSATION PLAN
As Initially Established Effective January 1, 2009
ARTICLE I
ESTABLISHMENT AND PURPOSE
In accordance with the authority duly delegated to the Foundation Coal Benefits
Committee (the “Benefits Committee”) and the President of Foundation Coal
Corporation (the “President”) by the Board of Directors of Foundation Coal
Corporation (the “Company”), the Benefits Committee and the President, on behalf
of the Company in its settlor capacity, hereby establishes the Foundation Coal
Deferred Compensation Plan (the “Plan”) effective January 1, 2009 for the
purpose of providing retirement benefits for a select group of management and
highly compensated employees of the Company and any participating affiliates
through a combination of deemed employer and employee deferrals.
The Plan is intended to comply with the requirements imposed by Code section
409A on nonqualified deferred compensation plans (and the applicable guidance
issued thereunder) and the terms of the Plan shall be interpreted consistent
therewith.
The Plan constitutes a contractual obligation of the Employers to pay the
promised benefits in the future and is intended to be unfunded for purposes of
both the Code and ERISA. Although assets may be set aside in a separate trust,
known as a “Rabbi trust,” to provide the promised benefits, any assets so set
aside will remain the assets of the Employers and will be subject to the claims
of the Employers’ general creditors. Participants and their beneficiaries will
have only the status of general unsecured creditors with respect to any amounts
set aside to provide benefits under the Plan.
ARTICLE II
DEFINITIONS
The following capitalized words and phrases, when used in the text of this
document and attachments, have the meanings set forth below. Where the
definitions include rules regarding the definition, those rules shall apply.

2.01   “Account Balance” means the aggregate balance of the Employee Deferral
Account, Supplemental Retirement Account and Employer Discretionary Account of a
Participant as determined under Article V.   2.02   “Affiliate” means a
corporation that: (a) is in the same affiliated group with the Company within
the meaning of Code section 1504, (b) has been authorized to adopt the Plan by
resolution of the Benefits Committee, and (c) has, by written action of its
board of directors, adopted the Plan. The corporations that have adopted this
Plan are listed in Appendix A to the Plan, which appendix can be modified by the
Plan Administrator to reflect changes in the participating Affiliates without a
formal Plan amendment.

 

 



--------------------------------------------------------------------------------



 



2.03   “Annual Bonus means the annual cash bonus a Designated Employee earns for
a particular calendar year based on the Designated Employee’s and/or the
Employer’s satisfaction of pre-established, specified performance targets for
such year, excluding any amounts earned under the Foundation Coal Holdings, Inc.
Amended and Restated 2004 Stock Incentive Plan or any successor plan adopted by
the Employer.   2.04   “Annual Bonus Deferral Agreement Form” means the deferral
agreement form for the Annual Bonus, which is attached hereto as Exhibit C and
which may be modified from time to time by the Plan Administrator. The Annual
Bonus Deferral Agreement Form must be completed in accordance with the
conditions prescribed in Section 4.01.   2.05   “Base Salary” means a Designated
Employee’s regular salary paid for a particular calendar year, including any
amounts deferred under this Plan or any cash or deferred arrangements under Code
section 125 or 401(k).   2.06   “Base Salary Deferral Agreement Form” means the
deferral agreement form for Base Salary, which is attached hereto as Exhibit B
and which may be modified from time to time by the Plan Administrator. The Base
Salary Deferral Agreement Form must be completed in accordance with the
conditions prescribed in Section 4.01.   2.07   “Beneficiary Designation Form”
means the beneficiary designation form, which is attached hereto as Exhibit A
and which may be modified from time to time by the Plan Administrator. A
Participant may at any time change his Designated Beneficiary by completing a
new Beneficiary Designation Form and filing it with the Plan Administrator.  
2.08   “Benefits Committee” means the Foundation Coal Benefits Committee.   2.09
  “Board of Directors” means the Board of Directors of the Company.   2.10  
“Change in Control” means a change in the ownership of the Company, a change in
the effective control of the Company or change in the ownership of a substantial
portion of the Company’s assets. Whether there has been a Change in Control of
the Company will be determined by the Plan Administrator in accordance with the
guidance issued under Code section 409A. For purposes of this Section 2.10:

  (a)   A change in ownership of the Company occurs on the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of the Company that, together with stock held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of the Company.     (b)   A change in the effective control
of the Company occurs on the date that either:

  (1)   any one person, or more than one person acting as a group acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30 percent or more of the total voting power of the stock of the
Company; or

FOUNDATION COAL DEFERRED COMPENSATION PLAN
As Initially Established Effective January 1, 2009

 

2



--------------------------------------------------------------------------------



 



  (2)   a majority of members of the Company’s Board of Directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s Board of Directors prior
to the date of the appointment or election.

  (c)   A change in the ownership of a substantial portion of the Company’s
assets occurs on the date that any one person, or more than one person acting as
a group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than
40 percent of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions.

2.11   “Code” means the Internal Revenue Code of 1986, as amended.   2.12  
“Company” means the Foundation Coal Corporation and any successor thereto.  
2.13   “Controlled Group Member” means a trade or business that, together with
the Company is a member of: (a) a controlled group of corporations, within the
meaning of Code section 414(b), (b) a group of trades or businesses under common
control, within the meaning of Code section 414(c), (c) an affiliated service
group, within the meaning of Code section 414(m), or (d) a trade or business
required to be aggregated pursuant to Code section 414(o).   2.14   “Designated
Beneficiary” means the person(s) designated in the Beneficiary Designation Form.
  2.15   “Designated Employee” means an Employee who (a) is a member of a select
group of management of an Employer or is a highly compensated employee of an
Employer, (b) is expected to receive Eligible Compensation from the Employer in
excess of the compensation limitation imposed by Code section 401(a)(17) for
each Plan Year in which he or she participates in the Plan and (c) is designated
pursuant to Article III by the Benefits Committee as eligible to participate in
the Plan.   2.16   “Eligible Compensation” means the sum of a Designated
Employee’s Base Salary and Annual Bonus for a particular Plan Year.   2.17  
“Employee” means an employee of the Company or an Affiliate. The determination
of whether an individual is an employee of an Employer or an independent
contractor and the determination of whether an employee of an Employer is
classified as a member of any particular classification of employees shall be
made in accordance with the classifications used by the Employer and not the
treatment of the individual for any purposes under the Code, common law or any
other law.

FOUNDATION COAL DEFERRED COMPENSATION PLAN
As Initially Established Effective January 1, 2009

 

3



--------------------------------------------------------------------------------



 



2.18   “Employee Deferral Account” means the subaccount of a Participant’s
Account to which are credited the Employee Deferral Contributions which have
been allocated to such Participant and the deemed earnings and losses
attributable thereto.   2.19   “Employee Deferral Contribution” means the amount
by which a Designated Employee elects to reduce his or her Eligible Compensation
pursuant to Section 4.01.   2.20   “Employer” means, as the context requires,
the Company or any Affiliate.   2.21   “Employer Discretionary Account” means
the subaccount of a Participant’s Account to which are credited the Employer
Discretionary Contributions which have been allocated to such Participant and
the deemed earnings and losses attributable thereto.   2.22   “Employer
Discretionary Contribution” means the contribution which an Employer elects to
make on behalf of a Designated Employee. An Employer shall be under no
obligation to make any Employer Discretionary Contribution on behalf of any
Employee and may make Employer Discretionary Contributions in differing amounts
(including no Employer Discretionary Contribution) on behalf of any Designated
Employee. The Employer may terminate Employer Discretionary Contributions in
whole or in part at any time.   2.23   “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended.   2.24   “Investment Designation Form”
means the investment designation form attached hereto as Exhibit D and which may
be modified from time to time by the Plan Administrator. The Investment
Designation Form shall set forth, among other things, the optional investments
upon which a Participant may elect to have his investment earnings calculated.  
2.25   “Participant’s Account” means the sum of the Participant’s Supplemental
Retirement Account, Employer Discretionary Account and Employee Deferral Account
established pursuant to Section 5.01 to which the Employee’s and Employer’s
deemed contributions and deemed earnings are credited.   2.26   “Participant”
means each Employee and former Employee whom the Benefits Committee has
designated as being eligible to participate in the Plan and who has an Account
Balance.   2.27   “Payment Election Form” means the payment election form
attached hereto as Exhibit E and which may be modified from time to time by the
Plan Administrator.   2.28   “Permanently Disabled” means (a) a Designated
Employee is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, (b) a Designated Employee is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months,

FOUNDATION COAL DEFERRED COMPENSATION PLAN
As Initially Established Effective January 1, 2009

 

4



--------------------------------------------------------------------------------



 



    receiving income replacement benefits for a period of not less than 3 months
under an accident and health plan covering employees of the Company or a
Controlled Group Member, or (c) a Designated Employee has been determined to be
totally disabled by the Social Security Administration. Whether a Participant is
Permanently Disabled shall be determined by the Plan Administrator in accordance
with the guidance issued under Code section 409A.   2.29   “Plan” means the
Foundation Coal Deferred Compensation Plan, as set forth herein, and all
exhibits hereto.   2.30   “Plan Administrator” means the Benefits Committee or
its delegate with respect to a specific matter.   2.31   “Plan Year” means the
calendar year. The first Plan Year shall be the 2009 calendar year.   2.32  
“Separation from Service” means a Designated Employee’s death, retirement or
other termination of employment with the Company and all Controlled Group
Members. Whether a Separation from Service has occurred shall be determined by
the Plan Administrator based on all of the facts and circumstances and in
accordance with the guidance issued under Code section 409A. For purposes of
this Plan, a Designated Employee will be presumed to have experienced a
Separation from Service when the level of bona fide services performed decreases
to a level less than fifty percent (50%) of the average level of bona fide
services performed during the immediately preceding thirty-six (36)-month period
(or the full period of services to the Company and all Controlled Group Members
if the Designated Employee has been providing services to the Company and all
Controlled Group Members less than thirty-six (36) months).   2.33  
“Supplemental Retirement Account” means the subaccount of a Participant’s
Account to which are credited the Supplemental Retirement Contributions which
have been allocated to such Participant and the assumed earnings and losses
attributable thereto.   2.34   “Supplemental Retirement Contribution” means the
contribution to an eligible Designated Employee’s Account pursuant to
Section 4.02.

ARTICLE III
ELIGIBILITY
The Benefits Committee shall, from time to time, designate as eligible to
participate in the Plan Employees of the Employers whom it determines are
members of a select group of management of their Employer or highly compensated
employees of their Employer and are expected to earn Eligible Compensation from
the Employer for a Plan Year that exceeds the compensation limitation imposed by
Code section 401(a)(17) for each Plan Year in which he or she participates in
the Plan (“select group employees”). In making the determination of who is a
select group employee, the rules and regulations issued pursuant to ERISA shall
control. The fact that an Employee is found to be a select group employee shall
not entitle him to participate in the Plan unless the Benefits Committee
affirmatively designates such Employee as eligible to participate.
FOUNDATION COAL DEFERRED COMPENSATION PLAN
As Initially Established Effective January 1, 2009

 

5



--------------------------------------------------------------------------------



 



Once designated as eligible to participate, the Employee shall remain eligible
for subsequent years. However, the Benefits Committee may, in its sole
discretion, terminate from future participation a Designated Employee upon
written notice to him. Upon such notice, no further Employee Deferral
Contributions, Supplemental Retirement Contributions nor Employer Discretionary
Contributions shall be made by or on behalf of the Designated Employee, but the
Designated Employee shall otherwise be deemed a Participant until such time that
his or her Account Balance is paid under the terms of the Plan. The Chief
Executive Officer of each Employer may recommend to the Benefits Committee those
select group employees of the Employers who merit consideration for
participation.
ARTICLE IV
DEFERRAL OPTION AND EMPLOYER CONTRIBUTIONS

4.01   Employee Deferral Election. Each Designated Employee may elect to defer
from one percent (1%) to thirty-five percent (35%) (in whole percentages only)
of his or her Eligible Compensation from the Employer, subject to the following
conditions:

  (a)   A separate deferral election must be made with respect to the Designated
Employee’s Base Salary and the Designated Employee’s Annual Bonus. If a
Designated Employee does not make a deferral election with respect to Base
Salary and/or Annual Bonus, the Designated Employee shall not receive an
Employee Deferral Contribution with respect to any such portions of Eligible
Compensation.     (b)   A deferral election for a particular Plan Year shall be
irrevocable once made and shall continue to apply to subsequent Plan Years until
and unless the Designated Employee changes a deferral election in accordance
with the procedures prescribed in this Section 4.01.     (c)   Except as
otherwise provided in the next sentence, a deferral election with respect to
Base Salary must be made no later than the last day of the calendar year
preceding the calendar year during which the Base Salary will be earned.
Notwithstanding the preceding sentence, with respect to the first year a
Designated Employee is eligible to participate in any account balance plan
maintained by the Company or any Controlled Group Members, such Designated
Employee’s election must be made no later than thirty (30) days after the date
on which the Designated Employee is first eligible and such election shall only
be with respect to Base Salary earned during the remainder of such Plan Year.
Any changes to a Base Salary deferral election for a subsequent Plan Year must
be made prior to the beginning of such Plan Year.     (d)   A deferral election
with respect to an Annual Bonus must be made no later than June 30th of the
calendar year for which the bonus is payable. Any changes to an Annual Bonus
deferral election with respect to an Annual Bonus payable for a subsequent
calendar year must be made no later than June 30th of such calendar year.

FOUNDATION COAL DEFERRED COMPENSATION PLAN
As Initially Established Effective January 1, 2009

 

6



--------------------------------------------------------------------------------



 



  (e)   Amounts deferred from Base Salary shall be deducted ratably from the
applicable salary payments due the Participant during the calendar year. Amounts
deferred from an Annual Bonus shall be deducted at the time the bonus payment is
made. All Employee Deferral Contributions shall be credited to the Participant’s
Employee Deferral Account at the same time such Contributions are deducted from
the Eligible Compensation.

4.02   Supplemental Retirement Contribution. Each Designated Employee who, on or
after January 1, 2009, (i) is first hired or re-hired by an Employer, or
(ii) transfers employment from a non-Employer Controlled Group Member to an
Employer and is not eligible to participate in a qualified defined benefit
pension plan maintained by an Employer, shall be credited with a Supplemental
Retirement Contribution equal to five percent (5%) of the Designated Employee’s
Eligible Compensation in excess of the limitation on compensation imposed by
Code section 401(a)(17) for each Plan Year in which he or she is designated as
eligible to participate in the Plan. Amounts deemed contributed under this
Section 4.02 shall be credited to the Supplemental Retirement Account of each
eligible Designated Employee at the time the applicable amounts of Base Salary
and Annual Bonus are actually paid to the Designated Employee.   4.03   Employer
Discretionary Contribution. If the Employer elects to make an Employer
Discretionary Contribution on behalf of any Designated Employee, it shall be
made in such amount, upon such conditions and at such times as determined in the
sole discretion of the Employer. Amounts deemed contributed under this
Section 4.03 shall be credited to the Employer Discretionary Account of the
Designated Employee.   4.04   Deferral Agreement Form. All deferral percentages
as described in Section 4.01 above shall be set forth on the Base Salary
Deferral Agreement Form and the Annual Bonus Deferral Agreement Form, as
applicable.   4.05   Completion of Forms. Each Designated Employee shall
complete and file with the Plan Administrator: (a) a Beneficiary Designation
Form designating to whom his Account Balance shall be paid in the event of the
Designated Employee’s death, (b) a Payment Election Form designating the form in
which his or her Account Balance will be paid and (c) an Investment Designation
Form which will control the crediting of earnings and losses on the
Participant’s Account until such designation is changed in accordance with the
investment direction procedures prescribed by the Plan Administrator pursuant to
Article V.

ARTICLE V
PARTICIPANTS’ ACCOUNTS

5.01   Participant Accounts. For each Participant, three separate accounts, the
Employee Deferral Account, the Supplemental Retirement Account and the Employer
Discretionary Account (collectively the “Participant’s Account”) shall be
maintained. Employee Deferral Contributions, Supplemental Retirement
Contributions and Employer Discretionary Contributions, net of any required
federal or state taxes (which the Employer shall withhold and submit to the
appropriate governmental agency), shall be credited to the appropriate Account.

FOUNDATION COAL DEFERRED COMPENSATION PLAN
As Initially Established Effective January 1, 2009

 

7



--------------------------------------------------------------------------------



 



5.02   Earnings and Losses. Each Participant’s Account shall be credited with
the gains and losses (including, without limitation, interest, dividends, market
appreciation or depreciation) that would have accrued if the Participant’s
Account had been invested in the investment options designated by the
Participant to the Plan Administrator (or its designee) in accordance with the
investment direction procedures prescribed by the Plan Administrator. The
Company, Board of Directors, Employers, Controlled Group Members, Plan
Administrator and Benefits Committee do not represent or guarantee successful
deemed investment of any amounts under the Plan and shall not be required to
restore any loss which may result from such deemed investments or lack of
investment. In addition, no one shall be under any obligation to actually invest
amounts corresponding to any investment directions provided by a Participant or
Beneficiary. Each Participant and Beneficiary assumes the risk in connection
with any decrease in value of his or her Account deemed invested hereunder.  
5.03   Investment Elections. Participants may direct the deemed investment of
their Accounts in multiples of one percent (1%) to deemed investments in any or
all of the investment options made available under the Plan from time to time by
the Plan Administrator in its sole discretion. Investment directions shall be
provided by a Participant in accordance with the investment direction procedures
prescribed by the Plan Administrator, which may include, but are not limited to,
written, voice or other electronic communications to the Plan Administrator (or
its designee). If a Participant does not direct the deemed investment of his or
her Account under the Plan, and the Participant is an active participant in the
Foundation Coal Savings Plan and Trust, the Participant shall be deemed to have
elected to invest his or her Account in the same investment options designated
(or deemed designated) under the Foundation Coal Savings Plan and Trust;
provided that, to the extent the same investment options are not available under
this Plan, the Participant shall be deemed to have elected to invest his or her
Account in the investment options under this Plan that are most comparable to
the investment options under the Foundation Coal Savings Plan and Trust (as
determined by the Plan Administrator in its sole discretion). If such a
Participant is not an active participant in the Foundation Coal Savings Plan and
Trust, the Participant shall be deemed to have elected to invest his or her
Account in the T. Rowe Price Retirement Date Fund that is based on the date that
is closest to the date the Participant will attain age 65, or such other fund as
the Plan Administrator, in its sole discretion, shall determine from time to
time. A Participant may change any investment directions (or deemed investment
directions) in accordance with the investment direction procedures prescribed by
the Plan Administrator.   5.04   Investment Options. The Plan Administrator may
change the deemed investment options at any time upon thirty (30) days advance
notice to the Participants. Upon such a change, each Participant shall be given
an opportunity to select among such new investment options as are designated by
the Plan Administrator. In case of failure to elect such new investment options,
the Participant shall be deemed to have made an election to invest his
Participant’s Account in the investment options then being offered that are most
comparable to the Participant’s old investment options. The decision of
comparable investment options shall be made in the sole discretion of the Plan
Administrator.

FOUNDATION COAL DEFERRED COMPENSATION PLAN
As Initially Established Effective January 1, 2009

 

8



--------------------------------------------------------------------------------



 



5.05   Deductions from Account. Distributions to the Participant or on behalf of
the Participant shall be deducted from the Participant’s Account. Any deemed
purchases or sales of securities shall be subject to such fees and deducted from
the Participant’s Account as if such securities were actually purchased by the
Employer on behalf of the Participant.   5.06   Statement of Account. The Plan
Administrator shall furnish, or cause to be furnished, to the Participant within
ninety (90) days after the end of each calendar quarter a statement showing the
beginning balance in the Participant’s Employee Deferral Account, Supplemental
Retirement Account and Employer Discretionary Account, contributions, deemed
investment earnings and losses per category of investment, and ending balance.
Such statement shall be binding on the Participant unless the Participant
notifies the Plan Administrator of any objections thereto within ninety
(90) days from the receipt of such statement by the Participant. In the case of
any such notification, the objections shall be treated as a claim for benefits
pursuant to Section 7.03.

ARTICLE VI
DISTRIBUTION OF ACCOUNTS

6.01   Time and Form of Distributions. Except as otherwise provided in this
Article VI, the balance in the Participant’s Account shall become distributable
upon the Participant’s Separation from Service or, if earlier, a Change in
Control. The Participant’s Account shall be distributed (or begin to be
distributed) within thirty (30) days following the first business day of the
calendar year immediately following the calendar year in which the applicable
distribution event occurs; provided that, if the distribution is on account of
the Participant’s Separation from Service and would be made less than six months
from the date of the Separation from Service, the Participant’s Account shall be
distributed (or begin to be distributed) within thirty (30) days following the
first business day coinciding with or next following the six month anniversary
of the Participant’s Separation from Service. At the time of the Participant’s
initial deferral election under the Plan, the Participant may irrevocably elect
to receive the distribution of his or her Account in the form of either: (i) a
single sum payment, or (ii) approximately equal annual installments over a five
(5)-year period. If a Participant does not designate a form of distribution at
the time of his or her initial deferral election under the Plan, the Participant
shall be deemed to have elected to receive his Account in a single sum payment.
  6.02   Permanent Disability While Employed by the Employer. Notwithstanding
the preceding provisions of this Article VI, if a Participant is determined to
be Permanently Disabled while in the employ of an Employer and prior to the time
distributions have commenced, the balance in the Participant’s Account shall be
distributed to the Participant in a single sum payment within thirty (30) days
following such notice.

FOUNDATION COAL DEFERRED COMPENSATION PLAN
As Initially Established Effective January 1, 2009

 

9



--------------------------------------------------------------------------------



 



6.03   Death While Employed by an Employer. Notwithstanding the preceding
provisions of this Article VI, in the event a Participant dies while in the
employ of an Employer and prior to the time distributions have commenced, in
lieu of any other benefits under the Plan, the Participant’s Designated
Beneficiary as set forth on the Beneficiary Designation Form (or where no
beneficiary has been so designated, the Participant’s estate) shall be entitled
to a death benefit equal to the balance in the Participant’s Account. The death
benefit set forth herein shall be payable in cash in a single sum payment within
thirty (30) days following the Plan Administrator’s receipt of written
confirmation, in a form acceptable to the Plan Administrator, in its sole
discretion, of the Participant’s death. Should a Participant die while receiving
installment payouts, the remaining installment payments shall be paid to the
Designated Beneficiary, who shall be deemed to be the Participant for purposes
of making deemed investment elections pursuant to Article V, unless the
Designated Beneficiary is the Participant’s estate, in which case the balance in
the Participant’s Account shall be paid in a single sum payment within thirty
(30) days following the Plan Administrator’s receipt of written confirmation, in
a form acceptable to the Plan Administrator, in its sole discretion, of the
Participant’s death.

ARTICLE VII
PLAN ADMINISTRATION

7.01   Plan Administrator.

  (a)   Appointment of Benefits Committee. The Benefits Committee shall be the
Plan Administrator.     (b)   General Authority. In addition to the duties and
powers described elsewhere hereunder, the Plan Administrator shall have the full
power and authority with respect to the following specific duties and powers:

  (1)   To administer, interpret and construe the Plan, to decide questions and
disputes, to supply omissions and resolve inconsistencies and ambiguities
arising under the Plan. The Plan Administrator’s interpretations and
constructions hereof and actions hereunder, including any determination of the
amount of payments to be made herefrom, shall be binding and conclusive on all
persons for all purposes;     (2)   To evaluate administrative procedures and to
adopt rules for the administration of the Plan;     (3)   To prescribe forms and
procedures for any administrative purpose under the Plan and to require the use
of such forms and procedures and, notwithstanding any Plan provision to the
contrary, to establish and maintain a procedure whereby any election or other
required written form may be made telephonically or electronically and whereby
elections or submissions made in accordance with such procedure shall be deemed
to have been made as if on the applicable written form; and

FOUNDATION COAL DEFERRED COMPENSATION PLAN
As Initially Established Effective January 1, 2009

 

10



--------------------------------------------------------------------------------



 



  (4)   To delegate such duties and powers as the Plan Administrator shall
determine from time to time to any person or persons. To the extent of any such
delegation, the delegate shall have the duties, powers, authority and discretion
of the Plan Administrator.

  (c)   Appointment of Agents. The Plan Administrator may appoint such agents as
it deems necessary to assist it in carrying out its duties under the Plan and
may require any form or other document required to be filed or delivered under
the Plan to be filed or delivered with each agent. No agent of Foundation Coal
Corporation, an Employer, the Plan Administrator or the Board of Directors,
shall be liable to any person for any action taken or omitted in connection with
the interpretation and administration of the Plan unless attributable to his or
her own willful misconduct or lack of good faith.     (d)   Employment of
Advisers and Persons to Carry Out Responsibilities. The Plan Administrator may
employ one or more persons to render advice with regard to any responsibility
the Plan Administrator has under the Plan and may employ one or more persons to
carry out any of its responsibilities under the Plan. Any interpretations,
decisions and determinations made by the Plan Administrator pursuant to its
duties and powers described in the Plan shall be conclusive and binding upon all
parties. The Plan Administrator shall have sole discretion in carrying out its
responsibilities.

7.02   Information To Be Made Available to the Plan Administrator. To enable the
Plan Administrator to perform all of its duties under the Plan, the Board of
Directors and the board of directors of each Employer will provide the Plan
Administrator with access to any information the Plan Administrator requires. If
required information is not available from an Employer’s records, the Plan
Administrator may obtain the information from the Participants. The Plan
Administrator and Foundation Coal Corporation may rely on and shall not be
liable for any information that an Employee provides either directly or
indirectly.   7.03   Claims Procedure.

  (a)   Definitions. For purposes of this Section, the following terms shall
have the meanings set forth below:

  (1)   “Adverse Benefit Determination” means the denial of a claim, including:

  (A)   A denial, reduction or termination of benefits, or     (B)   A failure
to provide or make payment (in whole or in part) for a benefit, including in
each such case, a denial that is based on a determination of a Claimant’s
eligibility to participate in the Plan. In no event however, shall an Adverse
Benefit Determination encompass the amendment or termination of the Plan.

FOUNDATION COAL DEFERRED COMPENSATION PLAN
As Initially Established Effective January 1, 2009

 

11



--------------------------------------------------------------------------------



 



  (2)   “Claimant” means a Participant or a Beneficiary with respect to whom a
benefits determination is being or has been made.     (3)   “Relevant Document”
means, with respect to a Claimant’s claim, a document, record or other
information that:

  (A)   Was relied upon in making the benefit determination;     (B)   Was
submitted, considered or generated in the course of making the benefit
determination, without regard to whether such document, record or other
information was relied upon in making the benefit determination; or     (C)  
Demonstrates compliance with the administrative processes and safeguards
required to assure consistent application of Plan provisions with respect to
similarly-situated Claimants.

  (b)   Filing a Claim. A Claimant or his duly authorized representative may
file a claim for a Plan benefit to which the Claimant believes he or she is
entitled. Such claim for benefits shall be in writing, shall adequately describe
the benefit to which such individual believes he or she is entitled, and shall
be delivered to the Plan Administrator by first class mail, postage prepaid;
electronically; by facsimile or by hand-delivery.     (c)   Initial Review of a
Claim.

  (1)   The Plan Administrator shall review a claim for benefits under the Plan
and respond thereto within a reasonable period of time, but in no event later
than ninety (90) days after receiving the claim. The Plan Administrator may
extend this initial period for responding to the claim by an additional ninety
(90) days where special circumstances make such extension appropriate and
provided that the Plan Administrator notifies the Claimant in writing prior to
the end of the initial ninety (90) day period of the need for the extension and
the date by which a determination will be made.         In the event of an
Adverse Benefit Determination, the Plan Administrator shall give written notice
to such person in a manner calculated to be understood by the Claimant. Such
written notice shall be mailed by certified mail to such person’s last known
address and shall contain the following information:

  (A)   The specific reason(s) for such denial;     (B)   Specific reference(s)
to pertinent Plan provisions upon which the Adverse Benefit Determination is
based;

FOUNDATION COAL DEFERRED COMPENSATION PLAN
As Initially Established Effective January 1, 2009

 

12



--------------------------------------------------------------------------------



 



  (C)   A description of any additional material or information which may be
needed for the claimant to perfect the request and an explanation of why such
material or information is required; and     (D)   An explanation of the review
procedure, the time limits applicable to such procedure and Claimant’s right, at
no charge, to have reasonable access to and to obtain copies of all Relevant
Documents upon request therefor, and a statement of the Claimant’s right to
bring a civil action under ERISA section 502(c) following an Adverse Benefit
Determination on review.

  (2)   The Plan Administrator will establish an administrative process to
ensure and verify that (A) claim determinations are made in accordance with the
governing plan document and (B) where appropriate, the Plan provisions have been
applied consistently with respect to similarly-situated Claimants.     (3)   The
Plan Administrator shall have full discretion to deny or grant any claim in
whole or in part. If notice of the Plan Administrator’s determination is not
furnished in accordance with this Subsection (c), the claim will be deemed
denied and the Claimant will be permitted to exercise his or her right of review
pursuant to Subsections (d) and (e).

  (d)   Claimant’s Request for Review of an Adverse Benefit Determination. In
the event of an Adverse Benefit Determination, the Claimant or his duly
authorized representative may request a full and fair review of the claim by the
Plan Administrator. Claimant shall have the right, at no charge, to have
reasonable access to and to obtain copies of all Relevant Documents upon request
therefore. Claimant shall have the right to submit in writing issues and
comments, including, without limitation, appropriate evidence or testimony of an
expert.         The Claimant’s request for review by the Plan Administrator must
be submitted in writing to the Plan Administrator within sixty (60) days of the
Claimant’s receipt of a notice of an Adverse Benefit Determination. The Plan
Administrator may grant to Claimant an extension of time by which Claimant must
file his request for review of the Adverse Benefit Determination where the
nature of the benefit involved or other attendant circumstances make such
extension appropriate. Delivery of the Claimant’s request for review of the
Adverse Benefit Determination must be made by first class mail, postage prepaid;
electronically; or by facsimile or by hand-delivery.     (e)   Decision on
Review of An Adverse Benefit Determination.

  (1)   The Plan Administrator shall make a decision within a reasonable period
of time, but in no event later than sixty (60) days after its receipt of
Claimant’s request for review.

FOUNDATION COAL DEFERRED COMPENSATION PLAN
As Initially Established Effective January 1, 2009

 

13



--------------------------------------------------------------------------------



 



      If, however, special circumstances require an extension of time for
processing, the Plan Administrator may extend the time in which it will review
the Adverse Benefit Determination provided that any such extension shall not
exceed sixty (60) days and further provided that the Claimant is notified in
writing prior to the expiration of the initial sixty (60) days of the special
circumstances necessitating the extension(s) and of the date by which a
determination is anticipated. A decision shall be rendered within a reasonable
period of time, but in no event later than one hundred and twenty (120) days
after receipt of a Claimant’s request for review.         If notice of the
decision on the review is not furnished in accordance with this Subsection (e),
the claim shall be deemed to have been denied and the Claimant shall be
permitted to exercise his or her right to a legal remedy pursuant to Subsection
(f).     (2)   The Plan Administrator shall perform a de novo review of the
Adverse Benefit Determination on review, taking into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim regardless of whether the information was previously considered on
initial review of the claim.     (3)   The Claimant shall be notified in writing
of the decision on review. In the event of an Adverse Benefit Determination on
review, the notice shall be written in a manner calculated to be understood by
the Claimant and setting forth:

  (A)   the specific reason(s) for the Adverse Benefit Determination;     (B)  
the specific reference(s) to the pertinent Plan provisions on which the Adverse
Benefit Determination is based; and     (C)   a statement of the Claimant’s
right to bring a civil action under ERISA section 502(c) following an Adverse
Benefit Determination on review.

  (f)   Legal Remedy. After exhausting the claim procedure as provided under the
Plan, nothing shall prevent any person from pursuing any other legal remedy.

7.04   Notices from Participants. Whenever provision is made in the Plan that a
Participant may exercise any option or election, the action of the Participant
will be evidenced in writing on the forms provided by the Plan Administrator, if
a form is provided, signed by the Participant and delivered to the Plan
Administrator in person or by mail. Written notice will not be effective until
received by the Plan Administrator.

FOUNDATION COAL DEFERRED COMPENSATION PLAN
As Initially Established Effective January 1, 2009

 

14



--------------------------------------------------------------------------------



 



ARTICLE VIII
AMENDMENTS

8.01   Plan Amendment.

  (a)   Foundation Coal Corporation reserves the right, at any time by written
action of the Board of Directors of Foundation Coal Corporation, or its duly
authorized delegate, to modify or amend, in whole or in part, any or all of the
provisions of the Plan; provided, however, that no such action shall be
retroactive, decrease the Account Balance of the Participant at the time of such
amendment or place substantial additional limitations on the payment of the
Account Balance to the Participant. The Board of Directors of Foundation Coal
Corporation has delegated its amendment authority with respect to the Plan to
the Benefits Committee.     (b)   The Plan Administrator may, from time to time,
amend the form of the Beneficiary Designation Form, Base Salary and Annual Bonus
Deferral Agreement Forms, Investment Election Form (including the deemed
designated investment options) and the Payment Election Form. However, no such
amendment shall be effective if such amendment causes the form to conflict with
any provision of the Plan (excluding such form).

8.02   Plan Termination. The expectation of Foundation Coal Corporation is to
continue the Plan indefinitely, but continuation of the Plan is not assumed as a
contractual obligation by Foundation Coal Corporation or any Employer, and the
right is reserved to Foundation Coal Corporation, by action of the Board of
Directors of Foundation Coal Corporation or its duly authorized delegate, to
terminate the Plan in whole or in part at any time. If the Plan is terminated,
the Plan Administrator, in its sole discretion, shall decide on the appropriate
manner of distributing Participant Accounts; provided, however, that any such
distribution of Participant Accounts shall be in a manner that is permitted in
accordance with the guidance issued under Code section 409A.

ARTICLE IX
MISCELLANEOUS

9.01   No Interest in Trust Fund. Nothing in the Plan shall be construed to give
any Participant or other person any right, title, interest or claim in or to any
specific asset, fund, reserve account or property of any kind whatsoever owned
by Foundation Coal Corporation, an Employer or any Controlled Group Member, or
in which it may have a right, title or interest now or in the future.       The
Company has established a trust fund in order that it might set aside monies to
offset its obligations under the Plan. Such trust fund shall be governed by a
separate trust agreement.

FOUNDATION COAL DEFERRED COMPENSATION PLAN
As Initially Established Effective January 1, 2009

 

15



--------------------------------------------------------------------------------



 



9.02   Status of Participants. Participants shall only have the status of
general unsecured creditors of Foundation Coal Corporation and the Employers.
The Plan constitutes a mere promise by the Employers to make benefit payments in
the future. The Plan is intended to be unfunded for tax purposes and for purpose
of Title I of ERISA.   9.03   Withholding. The Plan Administrator shall have the
right to withhold any and all state, local and Federal taxes which may be
withheld in accordance with applicable law, or to direct that such withholding
occur.   9.04   Spendthrift Clause. A Participant’s right to benefits under the
Plan, contingently or otherwise, are not subject in any manner to anticipation,
alienation, commute, sale, transfer, assignment, pledge, encumbrance, attachment
or garnishment by creditors of the Participant or the Participant’s Designated
Beneficiary, except for the right to designate a Designated Beneficiary.   9.05
  Effect on Employment. Nothing contained in the Plan shall be construed as
conferring upon a Participant the right to continue to serve as an Employee of
an Employer or to assure the Participant of any specific level of compensation
from an Employer. Participation in the Plan shall not lessen or otherwise affect
the responsibilities of such an Employee to perform fully his or her duties in a
satisfactory and workmanlike manner, nor shall it affect the Employer’s right to
discipline, discharge, or take any other action with respect to such an
Employee.   9.06   Construction. As used herein:

  (a)   the masculine gender shall include the feminine and the singular shall
include the plural as the circumstances require; and     (b)   the titles and
headings of the Articles and Sections in the Plan are for convenience only. In
case of ambiguity or inconsistency, the text rather than the titles or heading
shall control.

9.07   Severability. If any provision of the Plan is illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining provisions.
On the contrary, such remaining provisions shall be fully severable, and the
Plan shall be construed and enforced as if such illegal or invalid provisions
never had been inserted into the Plan.   9.08   Jurisdiction. The Plan shall be
construed in accordance with and governed by the laws of Maryland to the extent
not superceded by federal law.

FOUNDATION COAL DEFERRED COMPENSATION PLAN
As Initially Established Effective January 1, 2009

 

16



--------------------------------------------------------------------------------



 



ARTICLE X
EFFECT ON PRIOR WRITTEN AND ORAL AGREEMENT
The Plan shall supersede all prior employment agreements, letters of
understanding, contracts and oral representations made by or entered into
between an Employer and Designated Employees in connection with nonqualified
deferred compensation but does not supersede any “golden parachute” written
agreements or any split dollar life insurance agreements.
ARTICLE XI
EFFECTIVE DATE
The effective date of the Plan, as initially established herein, shall be
January 1, 2009.

            FOUNDATION COAL BENEFITS COMMITTEE
      By:   /s/ Michael A. Ciuchta         Michael A. Ciuchta, Chairman         
    By:   /s/ Michael R. Peelish         Michael R. Peelish, Member             
By:   /s/ Frank J. Wood         Frank J. Wood, Member              FOUNDATION
COAL CORPORATION
      By:   /s/ Kurt D. Kost         Kurt D. Kost, President and        Chief
Operating Officer            By:   /s/ James F. Roberts         James F.
Roberts, Chairman and        Chief Executive Officer     

FOUNDATION COAL DEFERRED COMPENSATION PLAN
As Initially Established Effective January 1, 2009

 

17



--------------------------------------------------------------------------------



 



APPENDIX A
FOUNDATION COAL
DEFERRED COMPENSATION PLAN
LIST OF PARTICIPATING AFFILIATES

                  Date Terminated     Date   as a Participating Participating
Affiliates   Commenced   Affiliate
Pennsylvania Services Corporation
  January 1, 2009    
Plateau Mining Corporation
  January 1, 2009    
Foundation Coal Corporation
  January 1, 2009    
Dry Systems Technologies, Inc. (before July 10, 2008 and after July 29, 2004,
k/a Foundation Coal Development Corporation; and before July 30, 2004, k/a RAG
Coal Development Corporation)
  January 1, 2009    
Foundation Coal West, Inc. (prior to July 30, 2004, k/a RAG Coal West, Inc.)
  January 1, 2009    
Cumberland Coal Resources, LP (prior to July 30, 2004, k/a RAG Cumberland
Resources, LP)
  January 1, 2009    
Emerald Coal Resources, LP (prior to July 30, 2004 k/a RAG Emerald Resources,
LP)
  January 1, 2009    
Foundation Energy Sales, Inc. (prior to July 30, 2004, k/a RAG energy sales,
inc.)
  January 1, 2009    
Foundation Wyoming Land Company (prior to July 30, 2004, k/a RAG Wyoming Land
Company)
  January 1, 2009    
Wabash Mine Holding Company
  January 1, 2009    
Warrick Holding Company
  January 1, 2009    
Pennsylvania Land Holdings Corporation
  January 1, 2009    
Foundation PA Coal Terminal, LLC
  January 1, 2009    
Coal Gas Recovery, LLC
  January 1, 2009    
Freeport Mining, LLC
  January 1, 2009    

 

 



--------------------------------------------------------------------------------



 



FOUNDATION COAL
DEFERRED COMPENSATION PLAN
BASE SALARY DEFERRAL AGREEMENT FORM
I,                                                              (the
“Participant”) and Foundation Coal Corporation (the “Company”) hereby agree as
follows:
The Participant hereby irrevocably elects, and the Company agrees, to reduce his
or her Base Salary for calendar year            by           % (1% to 35% in
whole percentages only), provided this properly executed Base Salary Deferral
Agreement Form is returned to the Plan Administrator no later than the
December 31st immediately preceding such calendar year. ** Reductions under this
paragraph shall be credited to Participant’s Employee Deferral Account under the
Plan.
This deferral election shall irrevocably apply to the Participant’s Base Salary
in subsequent calendar years unless the Participant properly completes a new
Base Salary Deferral Agreement Form prior to the beginning of any such calendar
year.

      **   If this is the calendar year during which the Participant is first
eligible to participate in any account balance plan maintained by the Company or
any Controlled Group Member, the deferral election shall apply for each month in
such calendar year beginning after the date this properly executed Deferral
Agreement Form is returned to the Plan Administrator, provided it is returned no
later than thirty (30) days following the date the Participant is first notified
of his or her eligibility to participate in the Plan.

This Form shall be subject to the terms and provisions of the Foundation Coal
Deferred Compensation Plan, as it may be amended from time to time (the “Plan”).
The Plan is hereby incorporated by reference. The Participant understands that
as to amounts due him or her under the Plan pursuant to this election, he or she
is a general unsecured creditor of the Company and that the Plan constitutes a
mere promise by the Company to make benefit payments in the future.
The Plan shall supersede all prior employment agreements, letters of
understanding, contracts and oral representations made by or entered into
between the Company and Participant with respect to the subject matter covered
by the Plan.
WITNESS the execution this            day of                     , 20     .

           
 
Participant

FOUNDATION COAL CORPORATION
      By:           Its             

 

 



--------------------------------------------------------------------------------



 



Foundation Coal Deferred Compensation Plan
Designation of Beneficiary Form

         
Participant
Information (Please
print clearly)
 

 
Name


 
E-mail Address  

 
Social Security Number


 
Daytime Phone Number
 
        Beneficiary
Designation   I, the undersigned, hereby elect that upon my death the following
person(s) shall be my primary and secondary beneficiary(ies) under the plan:
 
            Please note that all percentages must be expressed as whole numbers;
do not enter fractions or decimals.
 
       
Primary
Beneficiary(ies)
 

 
Last Name                    First                    M.I.


 
Social Security Number


 
Street Address


 
City                  State                  Zip Code


 
Birth Date
 
Relationship

 
Percent  

 
Last Name                    First                    M.I.


 
Social Security Number


 
Street Address


 
City                  State                  Zip Code


 
Birth Date
 
Relationship

 
Percent
 
            If you name more than one primary beneficiary but do not specify a
percentage for each, your account will be divided equally among the primary
beneficiaries who survive you. Check here if you have more than two primary
beneficiaries and have used the space on the next page. o
 
        Secondary
Beneficiary(ies)   In the event the primary beneficiary(ies) is/are not living,
I designate the following person(s) as my
beneficiary(ies):
 
 

 
Last Name                    First                    M.I.


 
Social Security Number


 
Street Address


 
City                  State                  Zip Code


 
Birth Date
 
Relationship

 
Percent  

 
Last Name                    First                    M.I.


 
Social Security Number


 
Street Address


 
City                  State                  Zip Code


 
Birth Date
 
Relationship

 
Percent
 
            If you name more than one primary beneficiary but do not specify a
percentage for each, your account will be divided equally among the primary
beneficiaries who survive you. Check here if you have more than two primary
beneficiaries and have used the space on the next page. o

 

 



--------------------------------------------------------------------------------



 



          Participant’s Signature   Any election I have made on this form
revokes all prior designations with respect to this Plan.
 
       
 
 
 
Date  
 
Participant’s Signature
 
       
Additional Primary
Beneficiary(ies)
 

 
Last Name                    First                    M.I.


 
Social Security Number


 
Street Address


 
City                  State                  Zip Code


 
Birth Date
 
Relationship

 
Percent  

 
Last Name                    First                    M.I.


 
Social Security Number


 
Street Address


 
City                  State                  Zip Code


 
Birth Date
 
Relationship

 
Percent
 
       
Additional
Secondary
Beneficiary(ies)
 

 
Last Name                    First                    M.I.


 
Social Security Number


 
Street Address


 
City                  State                  Zip Code


 
Birth Date
 
Relationship

 
Percent  

 
Last Name                    First                    M.I.


 
Social Security Number


 
Street Address


 
City                  State                  Zip Code


 
Birth Date
 
Relationship

 
Percent

FOUNDATION COAL DEFERRED COMPENSATION PLAN
As Initially Established Effective January 1, 2009

 

2



--------------------------------------------------------------------------------



 



FOUNDATION COAL
DEFERRED COMPENSATION PLAN
INVESTMENT DESIGNATION FORM
Pursuant to Article V of the Foundation Coal Deferred Compensation Plan (the
“Plan”), I hereby request that any amounts credited to my Account be credited
with earnings and losses as if invested in the designated investment strategies
and in the percentages which I have indicated below. I understand that all
elections must be in one percent (1%) increments and must total one hundred
percent (100%).
This election shall be subject to the terms of the Plan and all amendments
thereto. All of the terms and conditions of the Plan are incorporated herein.
I request that my Participant Account be deemed to be invested as follows
effective as soon as administratively possible and in accordance with the Plan
following this election:
          %T. Rowe Price (“TRP”) Summit Cash Reserves
          %TRP Spectrum Income Fund
          %TRP Retirement 2005 Fund
          %TRP Retirement 2010 Fund
          %TRP Retirement 2015 Fund
          %TRP Retirement 2020 Fund
          %TRP Retirement 2025 Fund
          %TRP Retirement 2030 Fund
          %TRP Retirement 2035 Fund
          %TRP Retirement 2040 Fund
          %TRP Retirement 2045 Fund
          %TRP Retirement 2050 Fund
          %TRP Retirement 2055 Fund
          %TRP Retirement Income Fund
          %TRP Spectrum Growth Fund
          %TRP Blue Chip Growth Fund
          %TRP Capital Appreciation Fund
          %TRP Equity Income Fund
          %TRP Equity Index Fund
          %TRP Health Sciences Fund
          %TRP International Growth & Income Fund
          %TRP International Stock Fund
          % TRP Media & Telecommunications Fund
          %TRP Mid-Cap Growth Fund
          %TRP Mid-Cap Value Fund
          %TRP New Horizons Fund
          % TRP Real Estate Fund
          %TRP Science and Technology Fund
          %TRP Small-Cap Value Fund
This election will remain in effect until you properly change your investment
designations in accordance with the investment designation procedures prescribed
by the Plan Administrator.

 

 



--------------------------------------------------------------------------------



 



I AGREE ON BEHALF OF MYSELF AND MY DESIGNATED BENEFICIARY TO ASSUME ALL RISK IN
CONNECTION WITH ANY DECREASE IN THE VALUE OF FUNDS WHICH ARE DEEMED INVESTED OR
WHICH CONTINUE TO BE DEEMED INVESTED PURSUANT TO THIS AND PAST ELECTIONS AND IN
ACCORDANCE WITH THE PLAN.
WITNESS my signature this            day of                     , 20     .

                        Participant   

Receipt acknowledged:
 
Plan Administrator of the Foundation Coal
Deferred Compensation Plan
 
Date
FOUNDATION COAL DEFERRED COMPENSATION PLAN
As Initially Established Effective January 1, 2009

 

2



--------------------------------------------------------------------------------



 



FOUNDATION COAL
DEFERRED COMPENSATION PLAN
PAYMENT ELECTION FORM
I,                                         , a Participant in the Foundation
Coal Deferred Compensation Plan (the “Plan”), do hereby irrevocably elect that
my Account Balance under the Plan will be paid to me in the following form:
           Single sum payment.
           Substantially equal annual installments over a period of five
(5) years.
Your Account Balance will become distributable upon your Separation from Service
or, if earlier, a Change in Control of Foundation Coal Corporation. Your Account
Balance will be paid (or begin to be paid) within thirty (30) days following the
first business day of the calendar year immediately following the calendar year
in which the applicable distribution event occurs; provided that if the
distribution of your Account Balance is on account of your Separation from
Service, your distribution will not be made any earlier than within thirty
(30) days following the first business day coinciding with or next following the
six (6) month anniversary of your Separation from Service.
Please note that if you do not elect a form of distribution when you are first
eligible to participate in the Plan, you will be deemed to have elected to
receive your Account Balance in a single sum payment.
This election shall be subject to the Plan and any amendments thereto. All of
the terms and conditions of the Plan are incorporated herein.
WITNESS my signature this            day of                     , 20     .

                        Participant   

Receipt acknowledged:
 
Plan Administrator of the Foundation Coal
Deferred Compensation Plan
 
Date

 

 